Exhibit 10.2

THE GREENBRIER COMPANIES NONQUALIFIED DEFERRED COMPENSATION PLAN

Amendment No. 5

WHEREAS, The Greenbrier Companies, Inc. (“Employer”) has adopted The Greenbrier
Companies Nonqualified Deferred Compensation Plan (“Plan”) which became
effective March 1, 1994, and which was most recently restated effective
January 1, 2010; and

WHEREAS, the Employer has the authority to amend the Plan and desires to do so;

NOW, THEREFORE, the Plan is amended as follows:

1. Definition of “Compensation.” Section 1.15(e) of the Adoption Agreement, as
previously amended, is deleted in its entirety and replaced with the following
language:

“(e) Eligible Compensation shall include only Base Salary (which for
non-salaried Employees means regularly recurring base wages, including over-time
and shift differential), annual bonus, and equity-based compensation (but
excluding dividends or dividend-equivalent payments), and shall exclude all
other forms of compensation.”

2. Participation. Section 2.01 of the Adoption Agreement is amended by deleting
the selection of subsection (c) and selecting subsection (a), in order to
designate as Participants in the Plan all top-hat Employees whom the Employer
designates in writing as part of a select group of management or highly
compensated employees. The Employer designates as Participants in the Plan:
(1) All Employees who currently have an Account balance (regardless of level of
base compensation); and (2) all Employees with base compensation of $150,000 or
greater.

3. Elimination of Continuing Deferral Elections. Section 2.02(D) of the Adoption
Agreement is amended to read as follows, in order to eliminate continuing
deferral elections and require that Participants make new elections with respect
to each Taxable Year:

2.02(D) Election Duration. A Participant’s Elective Deferral election (choose
one of (a) or (b)):

“[X] (a) Taxable Year(s) only. Applies only to the Participant’s cash
Compensation earned and/or equity awarded for the Taxable Year or Taxable Years
for which the Participant makes the election.

[    ] (b) Continuing. Applies to the Participant’s Compensation for all Taxable
Years, commencing with the Taxable Year for which the Participant makes the
election, unless the Participant makes a new election or revokes or modifies an
existing election.”

4. Installment Payment Elections. Section 4.02(b)(ii) of the Adoption Agreement
is amended to read as follows:

“[X] (ii) Installments. In installments as follows: Annual installments over a
period not to exceed ten years.”

 

1



--------------------------------------------------------------------------------

5. Effective Date. This Amendment shall be effective December 8, 2015. Except as
hereby amended, the Plan shall remain in full force and effect.

 

THE GREENBRIER COMPANIES, INC. By:  

/s/ Martin R. Baker

  (Signature)  

Martin R. Baker, Senior Vice President

  (Print or Type Name and Title)

 

2